DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as recited in claims 1 and 6, “and the back cover is pulled apart and the two torsion springs extend to the other end of the axis column” must be shown or the feature(s) canceled from the claim(s).  Please note, an element being “pulled apart” would reflect it being separated into smaller portions. As such, the back cover (19) is never shown an any other form other than single solid piece. It’s believed that the back cover is being pulled away from the main body of the tool, but not separated from. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figures 4B, 4C, 4D, and figures 5A-5F lack any reference numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6 objected to because of the following informalities: Claim 1: - - a ratchet driving device, dispos[[ing]]ed in the steering wheel housing- - 
Claim 1: - - a bits storage, dispos[[ing]]ed in the hollow handle- - 
Please see the amended claim language for examination purposes and clarity.
Claim 1: - - [[the]]an other end - - 
Please see the amended claim language to establish antecedence for examination purposes and clarity.
As claims 2-3 depend upon claim 1, they are similarly objected to. 
Claim 4: - - a ratchet driving device, dispos[[ing]]ed in the steering wheel housing - -
Claim 4: - - a bits storage, dispos[[ing]]ed in the hollow handle- - 
Please see the amended claim language for examination purposes and clarity.
As claims 5-6 depend upon claim 4, they are similarly objected to. 
Claim 6: - - [[the]]an other end - - 
Please see the amended claim language to establish antecedence for examination purposes and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-6 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As such, as best understood, the application is being understood and examined.
Regarding claims 1-6, the following phrases render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claims 1 and 6:
“can extend”; the springs are able to extend, but as recited, it is not required
“Vertical force can make the bits box pushed”; the vertical force is able to move the bit box, but it is not required
Claim 2 and 4:
“a positioning groove of the steering wheel housing can drive the lever”; it’s able, but is it necessitated 
“a spring force of the ratchet spring, which can pull one side of the two L-shaped ratchets away from the ratchet”; it’s able, but is it necessitated
The use of terms “can”, “maybe”, cause indefiniteness as the following recitations are thus considered not essential to the claimed invention.  See MPEP § 2173.05(d).
As claims 2-3 and 5-6 depend claims 1 and 4 respectively, they are similarly rejected. 
Claim 1 and 6 recite in part: - - a pressure of the two torsion springs can extend to a tapered end of the axis column to release a vertical force…the vertical force can make the bits box pushed to the open state and locked - -. Pressure is understood as force over an area, however no drawings show a pressure distribution changing, nor do the specifications further describe the nature of this pressure, so it’s unclear how the pressure extends. It would be understood that the spring may extend into the tapered region, exerting a pressure. 
The claim recites a “vertical force” however, it lacks a reference for orientation of the direction of the vertical force. Further if the “vertical force” is in a different orientation as the previously recited pressure, the specification and claims lack the means by which this vertical force is released. There’s no mention of a spring, or detent, or other mechanism that creates this force. The drawings, looking at figures 4B-4D, show two configurations, where the springs (14, 15) are engaged with end 36 in 4B, and 34 in 4D. It appear engagement with 36 is when the storage tube is closed, and engagement with 34 the tube is open. However, in paragraph in [0015] and the claims, that when the springs are engaged at the other end (36), which should correlate to fig. 4B, the bit box (18) is in the open state. Then the same force causes the box to be pushed to an open state. It’s unclear how it can be the same force in two different orientations and configurations, and still lacks a source for the force. As claimed and described in the specifications, the recitations describe the tool being in an open configuration when the spring is engaged at both tapered ends, which is not reflected in any of the drawings.
For examination purposes, claim 1 in part and claim 6, are being understood to describe operation of the tool, wherein it begins in a closed state, where the torsion springs are at one end of the tool that has a taper (as seen in fig. 4B and 4C), a pulling force is exerted on the bottom of the tool, exposing the bit storage box, and causing the storage tube to move axially along the tool until the torsion springs are at an opposite end that has a different taper (as seen in fig. 4D). The tool, with the torsion springs at the new end, is in an open and locked state, so that the bits may be exchanged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 7028593) in view of Shiao (US Patent No. 6658970).
In regards to claim 1, Lin discloses
A ratchet driven screwdriver with bits storage, comprising: 
a screwdriver body (see fig. 5), having a first screwdriver bit (screwdriver tip B, fig. 4-6), a center rod (sleeve 52, fig. 4-6), a steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6), a hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6) and a back cover (bottom of handle 7, fig. 4-6); 
a ratchet driving device (ratchet wheel 51, fig. 4-6), dispos[[ing]]ed in the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6); and 
a bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6), dispos[[ing]]ed in the hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6), and the bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6) having a spring seat (slit 57, fig. 4-6), a spring (at least flexible limiting member 58 and central aperture 581, fig. 4-6), a storage tube (tube 56, fig. 4-6), an axis column (shank 71, fig. 4-6), a bits box (revolving cylinder 6, fig. 4-6) and a second screwdriver bit (screwdriver tip C, fig. 4-6); wherein when the first screwdriver bit (screwdriver tip B, fig. 4-6) is to be replaced with the second screwdriver bit (screwdriver tip C, fig. 4-6), the back cover (bottom of handle 7, fig. 4-6) is pulled to drive the storage tube (tube 56, fig. 4-6), and a pressure of the spring (at least flexible limiting member 58 and central aperture 581, fig. 4-6) can extend to a tapered end (annular first cut 73, fig. 4-6) of the axis column (shank 71, fig. 4-6) to release a vertical force, and the back cover (bottom of handle 7, fig. 4-6) is pulled apart and the spring (at least flexible limiting member 58 and central aperture 581, fig. 4-6) extends to [[the]]an other end (annular rear second cut 74, fig. 4-6) of the axis column (shank 71, fig. 4-6), and the vertical force can make the bits box (revolving cylinder 6, fig. 4-6) pushed to the open state and locked, so that the second screwdriver bit (screwdriver tip C, fig. 4-6) can be selected with turning the back cover (bottom of handle 7, fig. 4-6).
	Lin et al. fails to disclose “and the ratchet driving device having a ratchet, a lever, a ratchet housing, a ratchet spring, two L- shaped ratchets, a steel ball and a compression spring”. However, Shiao teaches a rachet assembly (30) tubular sleeve (70), limiting tab (17) that serves as a lever, peripheral wall (11) considered the ratchet housing, spring (60) considered a ratchet spring, a positioning unit (80) that includes a spring and ball (81), and two pawl (50) having L-shapes (see figure 1). 

    PNG
    media_image1.png
    555
    864
    media_image1.png
    Greyscale

Lin et al. and Shiao are considered to be analogous to the claimed invention because they are in the same field of ratchet tools with capacity within the handle to store additional bits.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin and use the ratchet device as described by Shiao as a substitution with a predictable outcome. 
	Lin et al. fails to disclose “torsion spring”, however the flexible limiting member 58 has a central aperture 581, which allows it to bend radially about a central axis, effectively capable of  
	Lin et al. fails to disclose two torsion springs, however per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second torsion spring with the same structure of what was included in Lin’s limiting member (58) is only a slight variation therefrom and would not produce an unexpected outcome and would have been therefore constituted an obvious mechanical expedient at the time of the applicant’s invention. 

In regards to claim 2, Lin as modified discloses
The ratchet driven screwdriver with bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6) as recited in claim 1, wherein when the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6) is rotated clockwise, a positioning groove (confining wall 741, fig. 4) of the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6) can drive the lever (limiting tab 17, fig. 3-4), and the lever (limiting tab 17, fig. 3-4) also drives the two L-shaped ratchets (pawls 50, fig. 1-4) to overcome a spring force of the ratchet spring (spring 60, fig. 4), which can pull one side of the two L-shaped ratchets away from the ratchet (ratchet assembly 30), so that the two-way locking of the ratchet can be released and the ratchet rotates clockwise.

    PNG
    media_image2.png
    688
    677
    media_image2.png
    Greyscale

Examiner’s Note: Recitation of “or” is broadly interpreted as requiring either recited limitation, and not both. 
Recitation of “can” again is understood as not being required. The springs (60), when extended past equilibrium would pull the pawls of Shiao away from the ratchet assembly. As such, Shiao can meet the limitation as recited. 



In regards to claim 4, Lin discloses
A ratchet driven screwdriver with bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6), comprising: 
a screwdriver body (see fig. 5), having a first screwdriver bit (screwdriver tip B, fig. 4-6), a center rod (sleeve 52, fig. 4-6), a steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6), a hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6) and a back cover (bottom of handle 7, fig. 4-6); 
a ratchet driving device (ratchet wheel 51, fig. 4-6), disposing in the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6); and 
a bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6), dispos[[ing]]ed in the hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6), and the bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6) having a spring seat (slit 57, fig. 4-6), spring (at least flexible limiting member 58 and central aperture 581, fig. 4-6), a storage tube (tube 56, fig. 4-6), an axis column (shank 71, fig. 4-6), a bits box (revolving cylinder 6, fig. 4-6) and a second screwdriver bit (screwdriver tip C, fig. 4-6); 
	Lin et al. fails to disclose “and the ratchet driving device having a ratchet, a lever, a ratchet housing, a ratchet spring, two L- shaped ratchets, a steel ball and a compression spring” and “wherein when the steering wheel housing is rotated clockwise or counterclockwise, a positioning groove of the steering wheel housing  can drive the lever, and the lever also drives the L-shaped ratchets to overcome a spring force of the ratchet spring, which can pull one side of the two L-shaped ratchets away from the ratchet, so that the two-way locking of the ratchet can be released and the ratchet rotates clockwise or counterclockwise.” 
However, Shiao teaches a tubular sleeve (70), a shaft mounting seat (10) with a longitudinal element considered a lever, peripheral wall (11) considered the ratchet housing, a positioning unit (80) that includes a spring and ball (81), and two pawl (50) having L-shapes (see figure 1). 

    PNG
    media_image1.png
    555
    864
    media_image1.png
    Greyscale

	Further, as reflected in the rejection of claim 2, Lin in view of shiao is anticipated to meet the following limitation, wherein when the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6) is rotated clockwise, a positioning groove (confining wall 741, fig. 4) of the steering wheel housing (exterior of body 5 and exterior of ratchet wheel 51, fig. 4-6) can drive the lever (limiting tab 17, fig. 3-4), and the lever (limiting tab 17, fig. 3-4) also drives the two L-shaped ratchets (pawls 50, fig. 1-4) to overcome a spring force of the ratchet spring (spring 60, fig. 4), which can pull one side of the two L-shaped ratchets away from the ratchet (ratchet assembly 30), so that the two-way locking (engaging grooves 82, and 84, and spring loaded ball 81, work in locking the ratchet assembly in clockwise and counter clockwise positions, see Shiao fig. 3 and 4) of the ratchet (ratchet assembly 20, fig. 4) can be released and the ratchet rotates clockwise.

Lin et al. and Shiao are considered to be analogous to the claimed invention because they are in the same field of ratchet tools with capacity within the handle to store additional bits.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin and use the ratchet device as described by Shiao as a substitution with a predictable outcome. 
	Lin et al. fails to disclose “torsion spring”, however the flexible limiting member 58 has a central aperture 581, which allows it to bend radially about a central axis, effectively capable of  
	Lin et al. fails to disclose two torsion springs, however per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second torsion spring with the same structure of what was included in Lin’s limiting member (58) is only a slight variation therefrom and would not produce an unexpected outcome and would have been therefore constituted an obvious mechanical expedient at the time of the applicant’s invention. 



Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of the base claim and any intervening claims.

In regards to claim 3, Lin as modified discloses
The ratchet driven screwdriver with bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6) as recited in claim 1, wherein when the bits box (revolving cylinder 6, fig. 4-6) is inside the hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6), the two torsion springs (two least flexible limiting member 58 and central aperture 581, fig. 4-6, as modified in claim 1) of the spring seat (slit 57, fig. 4-6) a recess of the storage tube (tube 56, fig. 4-6), and a pressure is applied to the tapered end (annular first cut 73, fig. 4-6) of the axis column (shank 71, fig. 4-6), so that the bits box (revolving cylinder 6, fig. 4-6) cannot be detached, and the back cover (bottom of handle 7, fig. 4-6) can still be rotated in use.
Lin as modified fails to recite that the torsion springs are twisted, resulting in an end of the torsion spring restricted into a recess of the storage tube. In the search for this application, few tools were found to implement torsion springs, and further the manner of engagement of the torsion springs in the bit storage mechanism is non-obvious. 

In regards to claim 5, 
The ratchet driven screwdriver with bits storage (see at least revolving cylinder 6, tube 56, and slot 53, fig. 4-6) as recited in claim 4, wherein when the bits box (revolving cylinder 6, fig. 4-6) is inside the hollow handle (see at least hollow portion of handle 7 and body 5, fig. 4-6), the two torsion springs of the spring seat (slit 57, fig. 4-6) the storage tube (tube 56, fig. 4-6), and a pressure is applied to the tapered end (annular first cut 73, fig. 4-6) of the axis column (shank 71, fig. 4-6), so that the bits box (revolving cylinder 6, fig. 4-6) cannot be detached, and the back cover (bottom of handle 7, fig. 4-6) can still be rotated in use.
Lin as modified fails to recite that the torsion springs are twisted, resulting in an end of the torsion spring restricted into a recess of the storage tube. In the search for this application, few tools were found to implement torsion springs, and further the manner of engagement of the torsion springs in the bit storage mechanism is non-obvious. 

As claim 6 is dependent upon claim 5, it is also considered allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US Patent No. 6935211) teaches a ratchet device with a bit storage region, but fails to disclose a torsion spring that serves as the storage opening and closing mechanism. 
Lin (US Patent No. 6305815) teaches a screwdriver with bit storage region, but is silent to the use of springs, especially torsion springs as a part of the storage access mechanism. 
Liao (US PG Pub No. 20040093745) teaches a saw that also has space for bit storage, and adaptability for a ratchet mechanism, and employs springs, but lacks torsion springs used in the storage mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723